DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments file on November 30, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     Applicant indicated that claim 17 is currently pending and claim 17 is canceled in the Remark, Examiner treats that claim 17 is canceled according to the received claim set. 
	Response to Amendment
The amendment to the claims received on November 30, 2020 has been entered.
The amendment of claims 1, 5, and 18-21 is acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more controller in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
one or more controller in claim 1 is reads as the item 220 shown Fig.2 described as has at least a CPU.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kasatani’715 (US 2009/0237715) and further in view of Shima’463 (US 2007/0230463) Cross’072 (US 2005/0257072) and Takahashi’469 (US 2011/0113469).
     With respect to claim 1, Kasatani’715 teaches an image processing apparatus (Fig.1, item 2a, item 2b, item 2c and item 2d) communicating with a server (Fig.1, item 3), the server configured to manages a user list and a plurality of master data including setting values of a plurality of settings to be synchronized with a plurality of image processing apparatus (paragraph 49), each master datum of the plurality of master data being associated with each user of the user list [the information processing server unifies management of user name and passwords of users who use the network synchronization system (paragraph 49). Therefore, each master datum of the plurality of master data is disclosed to associate with each user of the user list], the image processing apparatus (Fig.1, item 2a, item 2b, item 2c and item 2d) comprising: one or more controllers configured to: 

     Kasatani’715 does not teach transmit, in response to start of the image processing apparatus, a first synchronization request to the server and delete cache data corresponding to the user identification information from a storage; and transmit, in response to a login of one user, a second synchronization request of the one user to the server, obtain cache data corresponding to the master data of the one user from the server, and store the obtained cache data in the storage
     Shima’463 teaches transmit, in response to start of the image processing apparatus, a first synchronization request to the server (paragraph 117).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kasatani’715 according to the teaching of Shima’463 to the perform synchronization processing when the multifunction peripheral is starting up because this will allow the multifunction peripheral to have the updated user information before any user using it.
     The combination of Kasatani’715 and Shima’463 does not teach delete cache data corresponding to the user identification information from a storage; and transmit, in response to a login of one user, a second synchronization request of the one user to the server, obtain cache data corresponding to the master data of the one user from the server, and store the obtained cache data in the storage.

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715 and Shima’463 according to the teaching Cross’072 to include storing user information in the cache because this will allow the user information to be accessed more effectively.
     The combination of Kasatani’715, Shima’463 and Cross’072 does not teach delete cache data corresponding to the user identification information from a storage; and transmit, in response to a login of one user, a second synchronization request of the one user to the server, obtain cache data corresponding to the master data of the one user from the server, and store the obtained cache data in the storage.
     Since Kasatani’715 has suggested the multifunction peripheral synchronizes its common update data by downloading the common update data from the information processing server (paragraph 168) and As shown in Fig.4B in Kasatani’715, the common data including the data associated with deleted user data, and Cross’072 teaches using the local cache to store user information (paragraph 26), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to update the common update data including the deleted user data stored in the cache after obtaining it from the information processing server (delete cache data corresponding to the user identification information from a storage) because this will allow the user data to be unified more effectively.

     The combination of Kasatani’715, Shima’463 and Cross’072 does not teach transmit, in response to a login of one user, a second synchronization request of the one user to the server, obtain cache data corresponding to the master data of the one user from the server, and store the obtained cache data in the storage. 
     Takahashi’469 teaches that transmit, in response to a login of one user, a second synchronization request of the one user to the server, obtain data corresponding to the master data of the one user from the server, and store the obtained data in the storage [the user information and user group management information is obtained from the synchronization object setting information storage unit after the user has logged into the MFP successfully (paragraph 72)]. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463 and Cross’072 according to the teaching of Takahashi’469 to obtain the user information and user group management information stored in the information processing server after the user has logged into the multifunction peripheral 
     The combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 does not teach transmit, in response to a login of one user, a second synchronization request of the one user to the server, obtain cache data corresponding to the master data of the one user from the server, and store the obtained cache data in the storage.
     Since Cross’072 teaches using the local cache to store user information (paragraph 26) and the host includes a remote cache (Fig.1, item 125)  to store user information (Fig.1, item 150), and Takahashi’469 teaches that the user information and user group management information is obtained from the synchronization object setting information storage unit after the user has logged into the MFP successfully (paragraph 72), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable the information processing server (Fig.1, item 3 in Kasatani’715) to store the user information in the cache and to transmit the stored user information to the multifunction peripheral (Fig.1, item 2a) so that the multifunction peripheral (Fig.1, item 2a in Kasatani’715) is able to store with the updated user information after the user has logged into the multifunction peripheral (Fig.1, item 2a) successfully (transmit, in response to a login of one user, a second synchronization request of the one user to the server, obtain cache data corresponding to the master data of the one user from the server, and store the obtained cache data in the storage) because this will allow the multifunction peripheral to have the updated user information after the user has logged into the multifunction peripheral successfully.

     With respect to claim 2, which further limits claim 1, the combination of Kasatani’715, Shima’463 and Cross’072 does not teach wherein the controller is further configured to : receive print setting information which is updated by the server from the server; and -2-Serial No. 14/954,778Docket No. 10151618US01update the print setting information managed in the storage based on print setting information acquired from the server.
     Takahashi’469 teaches wherein the controller is further configured to receive print setting information which is updated by the server from the server (paragraphs 34, 61-62 and Fig. 7); and 
     update the print setting information managed in the storage based on print setting information acquired from the server [as shown in Fig.1, the MFP 1, the MFP 2, the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463 and Cross’072 according to the teaching of Takahashi’469 to obtain the user information and user group management information stored in the information processing server after the user has logged into the multifunction peripheral successfully because this will allow the multifunction peripheral to provide the functions which are only available to the login user more effectively.
     With respect to claim 15, which further limits claim 1, the combination of Kasatani’715, Shima’463 and Cross’072 does not teach wherein the print setting information includes setting information about any one of MONOCHROME/COLOR, NUMBER OF COPIES, SINGLE-SIDED/TWO-SIDED or LAYOUT.
     Takahashi’469 teaches wherein the print setting information includes setting information about any one of MONOCHROME/COLOR, NUMBER OF COPIES, SINGLE-SIDED/TWO-SIDED or LAYOUT (Fig.7).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463 and Cross’072 according to the teaching of Takahashi’469 to obtain the user information and user group management information stored in the information processing server after the user has logged into the multifunction peripheral 
     With respect to claim 21, which further limits claim 1, the combination of Kasatani’715, Shima’463 and Cross’072 does not teach wherein the sever is configured to transmit all of the setting values of the settings included in the master data of the one use in response to receiving a synchronization request indicating that cache data corresponding to the one user is not stored in the storage.
      Takahashi’469 teaches wherein the sever is configured to transmit all of the setting values of the settings included in the master data of the one use in response to receiving a synchronization request indicating that cache data corresponding to the one user is not stored in the storage [the information setting unit is a function unit that sets (adds, changes, deletes, etc.,) the various setting information items stored in the synchronization object setting information storage unit and the synchronization non-object setting information storage unit and the updated setting information items is synchronizing with other MFPs (paragraph 50). Therefore, when a new user is being added to the MFP, the added new user is considered to be added to the MFPs when the synchronization process is being performed].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463 and Cross’072 according to the teaching of Takahashi’469 to obtain the user information and user group management information stored in the information processing server after the user has logged into the multifunction peripheral 
     With respect to claim 22, which further limits claim 1, the combination of Kasatani’715, Shima’463 and Cross’072 does not teach wherein the user identification information and the deletion flag are managed in a user list including a plurality of pieces of user identification information in the server
     Kasatani’715 teaches wherein the user identification information and the deletion flag are managed in a user list including a plurality of pieces of user identification information in the server (Fig.4B).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463 and Cross’072 according to the teaching of Takahashi’469 to obtain the user information and user group management information stored in the information processing server after the user has logged into the multifunction peripheral successfully because this will allow the multifunction peripheral to provide the functions which are only available to the login user more effectively.
    With respect to claim 23, which further limits claim 1, the combination of Kasatani’715, Shima’463 and Cross’072 does not teach wherein the master data includes information about a device setting.
     Takahashi’469 teaches wherein the master data includes information about a device setting (Fig.7).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of 
     With respect to claim 25, which further limits claim 1, the combination of Kasatani’715, Shima’463 and Cross’072 does not teach wherein the master data includes information about a simple setting.
     Takahashi’469 teaches wherein the master data includes information about a simple setting (Fig.7).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463 and Cross’072 according to the teaching of Takahashi’469 to obtain the user information and user group management information stored in the information processing server after the user has logged into the multifunction peripheral successfully because this will allow the multifunction peripheral to provide the functions which are only available to the login user more effectively.
Claims 3-5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasatani’715 (US 2009/0237715), Shima’463 (US 2007/0230463), Cross’072 (US 2005/0257072), Takahashi’469 (US 2011/0113469) and further in view of Nishiyama’788 (US 2012/0268788).
     With respect to claim 3, which further limits claim 1, the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 does not teach wherein the 
     Nishiyama’788 teach to update the user management information according to the update date and time information indicated in the user management information (paragraph 49).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 according the teaching of Nishiyama’788 to update setting information in the multifunction peripheral according to the previous update data and time information because this will allow the setting information to be synchronized more effectively.
     The combination of Kasatani’715, Shima’463, Cross’072, Takahashi’469 and Nishiyama’788 does not teach wherein the controller is further configured to: identify a user of which print setting information is to be deleted out of the print setting information stored in a storage image processing apparatus, based on an update time point of user list, and delete the print setting information of the user associated with the identified user information, from the storage.
     Since Kasatani’715 teaches using a deletion on flag to indicate that the user registered information should be deleted (Fig.4B), Takahashi’469 teaches the information setting unit is a function unit that sets (adds, changes, deletes, etc.,) the various setting information items stored in the synchronization object setting 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463, Cross’072, Takahashi’469 and Nishiyama’788 to have a controller to delete the user’s registration information including the print setting information according to the update date and time information indicated in the user management information and the deletion flag associated with in the users in the user management information (wherein the controller is further configured to: identify a user of which print setting information is to be deleted out of the print setting information 
     With respect to claim 4, which further limits claim 3, the combination of Kasatani’715, Shima’463, Cross’072 and Nishiyama’788 does not teach wherein the controller is further configured to: identify user information to be updated out of the user information managed in the storage, based on the update time point, wherein the user information indicating one or more users for whom print setting information is stored in the storage of the image processing apparatus, and the print setting information for a user is generated and stored in the storage in accordance with an execution of log-in of said user to the image processing apparatus; and update the print setting information of the user associated with the identified user information.
     Takahashi’469 teaches wherein the controller is further configured to: identify user information to be updated out of the user information managed in the storage, based on the update time point [the information setting unit is a function unit that sets (adds, changes, deletes, etc.,) the various setting information items stored in the synchronization object setting information storage unit and the synchronization non-object setting information storage unit (paragraph 50). Fig.7 is an example of the setting information items stored in the synchronization object setting information storage unit (paragraph 62). As a result, the MFP 1 is considered to identify user information to be updated out of the user information managed in the storage, based 
     update the setting information of the user associated with the identified user information (paragraphs 34, 50 and 61-62).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463, Cross’072 and Nishiyama’788 according to the teaching of Takahashi’469 to obtain the user information and user group management information stored in the information processing server after the user has logged into the multifunction peripheral successfully because this will allow the multifunction peripheral to provide the functions which are only available to the login user more effectively.
     With respect to claim 5, which further limits claim 3, the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 does not teach wherein the controller is further configured to: determine, before print setting information of a user associated with the identified user is deleted from the storage, whether the user is currently logged in the image processing apparatus, and in a case where it is determined that the user is currently logged in the image processing apparatus, delete the setting information of the user associated with the identified user information from the storage unit after the user logs out.

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 according to the teaching of Nakajima’352 to instruct the multifunction peripheral to delete the stored print setting information associated with a particular user when the particular user has log-out of the multifunction peripheral because this will allow the multifunction peripheral to be used more effectively since the multifunction peripheral does not log-out the user during a middle of an executed operation.
       With respect to claim 19, which further limits claim 1, the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 does not teach wherein the second synchronization request includes information about a second date and time, and wherein the unsynchronized setting is updated after the second date and time.  
     Nishiyama’788 teaches the presence/absence of the update is determined based upon information of the update data and time included in the user management information and the history information and the synchronization process is being performed when the content is being determined changed (paragraph 49).

     With respect to claim 20, which further limits claim 1, the combination of Kasatani’715, Shima’463, Cross’072, Takahashi’469 and Nishiyama’788 does not teach wherein the first synchronization request includes information about a first date and time, and wherein the controller receives the user identification information associated with the deletion flag based on a date and time associated with the user identification information being later than the second date and time.  
     Since Kasatani’715 teaches using a deletion on flag to indicate that the user registered information should be deleted (Fig.4B), Takahashi’469 teaches the information setting unit is a function unit that sets (adds, changes, deletes, etc.,) the various setting information items stored in the synchronization object setting information storage unit and the synchronization non-object setting information storage unit and the updated setting information items is synchronizing with other MFPs (paragraph 50), and Nishiyama’788 teaches the presence/absence of the update is determined based upon information of the update data and time included in the user 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463, Cross’072, Takahashi’469 and Nishiyama’788 to have the multifunction peripheral to have the multifunction peripheral to send a first synchronization request includes information about a first date and time to the information processing server and to receive the synchronization information including the user identification information associated with the deletion flag based on a date and time associated with the user identification information being later than the first date and time in order to update the setting information stored in the information processing .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kasatani’715 (US 2009/0237715), Shima’463 (US 2007/0230463), Cross’072 (US 2005/0257072), Takahashi’469 (US 2011/0113469) and further in view of Ohara’229 (US 2015/0237229).
     With respect to claim 18, which further limits claim 1, the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 does not teach wherein the controller is configured to execute the authentication processing using an external authentication apparatus.  
     Ohara’229 teaches wherein the controller is configured to execute the authentication processing using an external authentication apparatus (Fig.5, item 20).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 according to the teaching of Ohara’229 to use a server to perform the authentication process because this will the allow the authentication process to be executed more effectively.
Claims 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kasatani’715 (US 2009/0237715), Shima’463 (US 2007/0230463), Cross’072 (US 
     With respect to claim 24, which further limits claim 23, the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 not teach wherein the device setting includes at least one of a setting of a display language, a setting of a screen after recovery, a setting of a screen color, a setting of a volume, and a setting of a voice speed.  
     Hayashi’920 teaches wherein the device setting includes at least one of a setting of a display language (paragraph 173), a setting of a screen after recovery, a setting of a screen color, a setting of a volume, and a setting of a voice speed.  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 according to the teaching of Hayashi’920 to include the language setting associated with user to be synchronize with the information processing server because this will allow the multifunction peripheral to be used more effectively.
     With respect to claim 26, which further limits claim 25, the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 does not teach wherein the simple setting includes at least one of a setting of a copy function, a setting of a facsimile function, and a setting of a send function.  
     Hayashi’920 teaches wherein the simple setting includes at least one of a setting of a copy function (Fig.3), a setting of a facsimile function, and a setting of a send function.

     With respect to claim 27, which further limits claim 26, the combination of Kasatani’715, Shima’463, Cross’072 and Hayashi’920 does not teach wherein the setting of the copy function includes at least one of a setting of color or monochrome, a setting of a layout, a setting of single sided or two-sided, a setting of a number of copies, and a setting of a color.
     Takahashi’469 teaches wherein the setting of the copy function includes at least one of a setting of color or monochrome, a setting of a layout, a setting of single sided or two-sided, a setting of a number of copies, and a setting of a color (Fig.7).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463, Cross’072 and Hayashi’920 according to the teaching of Takahashi’469 to obtain the user information and user group management information stored in the information processing server after the user has logged into the multifunction peripheral successfully because this will allow the multifunction peripheral to provide the functions which are only available to the login user more effectively.
claim 28, which further limits claim 1, the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 does not teach wherein the master data includes information about an address book.
     Hayashi’920 teaches wherein the master data includes information about an address book (paragraph 200-201).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasatani’715, Shima’463, Cross’072 and Takahashi’469 according to the teaching of Hayashi’920 to include the address book information associated with user to be synchronize with the information processing server because this will allow the address book information to be shared more effectively.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674